OPINION OF THE COURT

Per Curiam.

Respondent John R. Chaney, Jr., was admitted to practice in the First Department on November 21, 1977. Respondent acknowledges that he is the subject of an investigation by the Departmental Disciplinary Committee. In his affidavit, sworn to September 23, 1983, respondent admits that various charges were brought against him, inter alia, that he had neglected nine proceedings entrusted to him, misrepresented the status of cases to clients and failed to maintain appropriate contact with clients. He also admits the filing of a charge that he had neglected an incorporation matter entrusted to him, misrepresented the status of the incorporation, furnished the client with a certificate of incorporation bearing a fraudulent Department of State stamp-mark reading “filed” and forged the client’s name to 11 checks, which respondent cashed, retaining the funds.
In his affidavit, respondent Chaney tenders his resignation pursuant to 22 NYCRR 603.11. He indicates that his *301resignation is made voluntarily and that he is fully aware of the implications and consequences of his resignation. He admits that if a disciplinary proceeding were commenced against him based upon the charges of misconduct which had been filed and which are the subject of the investigation, he could not successfully defend himself on the merits.
Under the circumstances, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be stricken from the roll of attorneys and counselors at law.
Murphy, P. J., Asch, Fein, Milonas and Kassal, JJ., concur.
Respondent’s resignation accepted and filed and his name stricken from the roll of attorneys and counselors at law in the State of New York, effective December 8, 1983.